Exhibit 10.1


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as
of May 15, 2020 (the “Amendment Effective Date”), is entered into by and between
Rexford Industrial Realty, Inc., a Maryland corporation (the “REIT”), Rexford
Industrial Realty, L.P., a Maryland limited partnership (the “Operating
Partnership”) and Michael S. Frankel (the “Executive”).
WHEREAS, the Executive is currently employed as Co-Chief Executive Officer of
the REIT and the Operating Partnership (the “Company”) pursuant to that certain
Employment Agreement, effective as of July 24, 2013, by and between the
Executive, the REIT and the Operating Partnership, as amended by that certain
First Amendment to Employment Agreement effective as of June 26, 2017
(collectively, the “Employment Agreement”); and
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth in this Amendment.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.
Section 2(b)(i) of the Employment Agreement is hereby amended to reflect the
Executive’s current Base Salary of $675,000 by replacing the first sentence with
the following:

“During the Employment Period, the Executive shall receive a base salary (as may
be increased from time to time by the Compensation Committee in its sole
discretion, the “Base Salary”) of $675,000 per annum.”
2.
Section 2(b)(ii) of the Employment Agreement is hereby amended by replacing the
second sentence of such subsection with the following:

“The Executive’s target Annual Bonus shall be set at one hundred fifty percent
(150%) of the Base Salary actually paid for such year (as such percentage may be
increased from time to time by the Compensation Committee in its sole
discretion, the “Target Bonus”).
3.
Section 2(b)(viii) of the Employment Agreement is hereby amended to reflect the
Company’s new personal time off (PTO) policy by replacing the subsection in full
with the following:

“Paid Time Off. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company applicable to its senior executives, but in no event shall the
Executive accrue less than thirty-two (32) days of paid time off (“PTO”) per
calendar year (pro-rated for any partial year of service); provided, however,
that the Executive shall not accrue any PTO in excess of forty-eight (48) days
(the “Accrual Limit”), and shall cease accruing PTO if the Executive’s accrued
vacation reaches the Accrual Limit until such time as the Executive’s accrued



--------------------------------------------------------------------------------




vacation time drops below the Accrual Limit. Any references to vacation pay
shall mean PTO pay.
4.
This Amendment shall be and is hereby incorporated in and forms a part of the
Employment Agreement. Except as expressly provided herein, all terms and
conditions of the Employment Agreement shall remain in full force and effect.

5.
This Amendment and your rights hereunder shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws.

6.
This Amendment may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument.

[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of the REIT and the Operating
Partnership has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.
 
REXFORD INDUSTRIAL REALTY, INC.,
 
a Maryland corporation
 
 
 
 
By:
/s/ Howard Schwimmer
 
 
Name: Howard Schwimmer
 
 
Title: Co-Chief Executive Officer
 
 
 
 
 
 
 
REXFORD INDUSTRIAL REALTY, L.P.,
 
a Maryland limited partnership
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
Its: General Partner
 
 
 
 
By:
/s/ Howard Schwimmer
 
 
Name: Howard Schwimmer
 
 
Title: Co-Chief Executive Officer
 
 
 
 
"EXECUTIVE"
 
 
 
 
/s/ Michael S. Frankel
 
Michael S. Frankel



